DETAILED ACTION
This Office Action is responsive to application number 16/662,465 DRAIN FILTER WITH AIR PASSAGE, filed on 10/24/19/. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tesauro et al. (US 8,636,899).
Regarding claim 1 
Regarding claim 2 Tesauro shows the drain filter assembly of claim 1, wherein the screen filter is configured to be installed at an inlet of the drain (pool skimmer drain).  
Regarding claim 3 Tesauro shows the drain filter assembly of claim 2, further comprising: an extension air passage (40) that is connected to the air communication hole, that is coupled to the screen filter (at 22), and that extends vertically away from the screen filter (Fig. 4).  
Regarding claim 4 Tesauro shows the drain filter assembly of claim 3, wherein the extension air passage passes through the screen filter (34) and extends to the inlet of the drain (inlet of the drain is in the bottom of the pool skimmer).    
Regarding claim 12 Tesauro shows the drain filter assembly of claim 2, wherein the air communication hole is defined at a center of the screen filter, and wherein a ratio of the diameter of the air communication hole with respect to the pore size is greater than two (as it appears in Fig 4, even though drawing is not indicated as to scale the ratio of the size of the openings is indicated in Fig. 4).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14Tesauro et al. (US 8,636,899).
Regarding claim 13 Tesauro shows the drain filter assembly of claim 3, wherein the extension air passage extends upward from the screen filter away from the drain, wherein a bottom end of the extension air passage is coupled to the screen filter (Fig. 4), but fails to specifically show the air passage extends into the drain, and wherein the drain filter assembly.  However, in another embodiment Tesauro shows an upper end that is shape such that it acts like a screen (47; Fig. 6).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tesauro to include an upper end that is screened such that debris isn’t sucked into the pump when the screen filter is blocked and air is flowing toward the pump through the air communication hole, debris is not sucked into the pump as shown by Tesauro.
Regarding claim 14 Tesauro shows the drain filter assembly of claim 13, wherein the extension air passage comprises a sidewall (40) coupled to the screen filter (10) and configured to block entrance of liquid therethrough (Fig. 6), wherein the sidewall of the extension air passage defines a first aperture disposed (49) vertically above an upper surface of the screen filter and a second aperture (34, 36) disposed vertically below a lower surface of the screen filter, wherein the extension air passage is configured to, while the liquid passes through the plurality of filter holes, communicate air with the air communication hole (note, col. 6, lines 3-14).

Claims 5, 6, 10-11, 17-18 and 20Tesauro et al. (US 8,636,899) in view of Haliotis (US 4,725,352).
Regarding claim 5 Tesauro shows the drain filter assembly of claim 4, wherein the extension air passage extends in a first direction upward from the screen filter and in a second direction downward from the screen filter but fails to specifically show the air passage extends into the drain, and wherein the drain filter assembly.  However, Haliotis shows a similar drain filter (11) for a pool skimmer in which the second direction of the extension (14) extends into the drain (53; Fig. 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tesauro.  
 Tesauro fails to show an end screen filter that covers an upper end of the extension air passage.  However, in another embodiment Tesauro shows an upper end that is shape such that it acts like a screen (47; Fig. 6).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tesauro to include an upper end that is screened such that debris isn’t sucked into the pump when the screen filter is blocked and air is flowing toward the pump through the air communication hole, debris is not sucked into the pump as shown by Tesauro.
Regarding claim 6 Tesauro shows the drain filter assembly of claim 5, wherein the extension air passage comprises a sidewall (40) coupled to the screen filter (10) and configured to block entrance of liquid therethrough (Fig. 6), wherein the sidewall of the extension air passage defines a first aperture disposed (49) vertically above an upper surface of the screen filter and a second aperture (34, 36) disposed vertically below a lower surface of the screen filter, wherein the extension air passage is configured to, 
Regarding claim 10 Tesauro as combined shows the drain filter assembly of claim 6, but fails to show wherein the screen filter comprises: a coupling portion that protrudes downward from the lower surface of the screen filter and that is configured to insert into the drain and restrict movement of the screen filter in the inlet of the drain.  However, Haliotis shows a coupling portion (50) that protrudes downward from the lower surface of the screen filter (Fig. 3; when connected in situ) and that is configured to insert into the drain and restrict movement of the screen filter in the inlet of the drain.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tesauro to include a coupling portion that protrudes downward from the lower surface of the screen filter and that is configured to insert into the drain and restrict movement of the screen filter in the inlet of the drain for the purpose of securely securing the device to the drain as shown by Haliotis.
Regarding claim 11 Tesauro shows the drain filter assembly of claim 6, wherein a first length (at 40) of the extension air passage between the first aperture and the upper surface of the screen filter is different from a second length (at 34,36) of the extension air passage between the second aperture and the lower surface of the screen filter.  
Regarding claim 16 Tesauro as combined shows the drain filter assembly of claim 13, but fails to show wherein the screen filter comprises: a coupling portion that protrudes downward from the lower surface of the screen filter and that is configured to 
Regarding claim 17 Tesauro shows the drain filter assembly of claim 3, wherein the extension air passage extends downward of the screen filter, and wherein a top end of the extension air passage is coupled to the screen filter (via 40; Fig. 2).   But Tesauro, fails to specifically show the air passage extends into the drain.  However, Haliotis shows a similar drain filter (11) for a pool skimmer in which the second direction of the extension (14) extends into the drain (53; Fig. 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tesauro.
Regarding claim 18 Tesauro shows the drain filter assembly of claim 17, wherein the extension air passage comprises a sidewall (40) coupled to the screen filter (10) and configured to block entrance of liquid therethrough (Fig. 6), wherein the sidewall of the extension air passage defines a first aperture disposed (49) vertically above an upper surface of the screen filter and a second aperture (34, 36) disposed 
Regarding claim 20 Tesauro as combined shows the drain filter assembly of claim 17, but fails to show wherein the screen filter comprises: a coupling portion that protrudes downward from the lower surface of the screen filter and that is configured to insert into the drain and restrict movement of the screen filter in the inlet of the drain.  However, Haliotis shows a coupling portion (50) that protrudes downward from the lower surface of the screen filter (Fig. 3; when connected in situ) and that is configured to insert into the drain and restrict movement of the screen filter in the inlet of the drain.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tesauro to include a coupling portion that protrudes downward from the lower surface of the screen filter and that is configured to insert into the drain and restrict movement of the screen filter in the inlet of the drain for the purpose of securely securing the device to the drain as shown by Haliotis.
Claims 7-9, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesauro et al. (US 8,636,899) in view of Haliotis (US 4,725,352) in view of Booker, Jr (US 9,976,295).
Regarding claim 7 Tesauro shows the drain filter assembly of claim 6, and wherein the first aperture is positioned vertically higher than a water level of the skimmer, and the second aperture is positioned vertically below the lower surface of the screen filter to minimize interference between liquid flow through the screen filter and air 
Regarding claim 8 Tesauro as combined shows the drain filter assembly of claim 6, wherein the second aperture is configured to be inserted into the drain based on the screen filter being installed at the inlet of the drain (as combined above).  
Regarding claim 9 Tesauro as combined shows the drain filter assembly of claim 6, wherein the screen filter comprises: a frame portion that extends laterally outward from an outer periphery of the screen filter (at 18) but fails to show it is configured to rest on a surface that defines the inlet of the drain, and wherein the plurality of filter holes are defined in an area laterally inside of the frame portion. However, Booker shows a basket type of strainer device for installing in a tub drain.  Booker shows a frame portion of the basket (near 45) is configured to rest on a surface that defines the inlet of the drain (Fig. 2), and wherein the plurality of filter holes are defined in an area laterally inside of the frame portion (Fig. 2). Therefore because Booker suggests using a basket type strainer for a tub drain, and the device is a basket type strainer it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tesauro to be fitted for a tub drain 
Regarding claim 15 Tesauro as combined shows the drain filter assembly of claim 13, wherein the screen filter comprises: a frame portion that extends laterally outward from an outer periphery of the screen filter (at 18) but fails to show it is configured to rest on a surface that defines the inlet of the drain, and wherein the plurality of filter holes are defined in an area laterally inside of the frame portion. However, Booker shows a basket type of strainer device for installing in a tub drain.  Booker shows a frame portion of the basket (near 45) is configured to rest on a surface that defines the inlet of the drain (Fig. 2), and wherein the plurality of filter holes are defined in an area laterally inside of the frame portion (Fig. 2). Therefore because Booker suggests using a basket type strainer for a tub drain, and the device is a basket type strainer it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tesauro to be fitted for a tub drain for the purpose of having the alarm that would warn when the drain is plugged with hair or other debris as shown by Booker. 
Regarding claim 19 Tesauro as combined shows the drain filter assembly of claim 17, wherein the screen filter comprises: a frame portion that extends laterally outward from an outer periphery of the screen filter (at 18) but fails to show it is configured to rest on a surface that defines the inlet of the drain, and wherein the plurality of filter holes are defined in an area laterally inside of the frame portion. However, Booker shows a basket type of strainer device for installing in a tub drain.  Booker shows a frame portion of the basket (near 45) is configured to rest on a surface . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karnegie (US Pub. 2018/0202136) shows a drain screen with an air opening; Voss et al. (US 5,830,350) shows a skimmer basket with a screen and an air opening; Voss Weyman (US 9,347,234) shows a skimmer basket with a screen and an air opening; Robbins (US 3,982,289) shows the general state of the art of a drain strainer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/12/2022